UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6910


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MIGUEL BRACAMONTES, a/k/a Miguel Rayo Bracamontes,        a/k/a
Miguel Bracamontes-Rayo, a/k/a Reinaldo Palomares,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:10-cr-00030-F-1)


Submitted:   October 14, 2014             Decided:   October 20, 2014


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Miguel Bracamontes, Appellant Pro Se. Jennifer P. May-Parker,
Brian Scott Meyers, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Miguel Bracamontes appeals the district court’s order

denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for

reduction   of   sentence.      The   court    denied     the   motion     on   the

ground that Bracamontes’ offenses did not involve crack cocaine.

To the contrary, two of the counts to which Bracamontes pled

guilty   charged   him   with   offenses      involving     both      cocaine   and

fifty grams or more of cocaine base.           Because the district court

abused its discretion in denying Bracamontes’ motion, we vacate

the   district     court’s      judgment      and     remand       for    further

proceedings.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument     would     not   aid   the    decisional

process.

                                                          VACATED AND REMANDED




                                      2